Citation Nr: 1621938	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  08-07 505	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a thoracolumbar spine disability. 

2.  Entitlement to a disability rating in excess of 10 percent for a cervical spine disability for the period prior to November 17, 2011, and in excess of 20 percent for the period since November 17, 2011. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to Special Monthly Compensation (SMC) based on the need for aid and attendance.  


REPRESENTATION

Appellant represented by: Disabled American Veterans 

WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from June 1978 to November 1982, from October 1985 to October 1989, and from January 1990 to September 1999.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the RO in St. Petersburg, Florida.

In April 2011, the Veteran and a friend presented testimony at a Board hearing, chaired by the undersigned Acting Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In April 2009, September 2011, and September 2014, the Board remanded this appeal for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  

In September 2014, the Board referred the issues of entitlement to a temporary total disability rating for surgery requiring convalescence, entitlement to service connection for depression, and entitlement to service connection for a stroke, to the RO for appropriate action.  In a February 2015 rating decision, the RO adjudicated each issue.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's thoracolumbar spine disability has been manifested by constant pain, persistent spasms, weakness, fatigue, and incoordination, which at times limit forward flexion to a point approximating favorable ankylosis, but which do not approximate unfavorable ankylosis, and which have not resulted in incapacitating episodes of intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  

2.  Prior to November 17, 2011, the Veteran's cervical spine disability was manifested by constant pain, persistent spasms, weakness, fatigue, and incoordination, limiting forward flexion to greater than 30 degrees and combined range of motion to greater than 170 degrees, which no incapacitating episodes of intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  

3.  Since November 17, 2011, the Veteran's cervical spine disability was manifested by constant pain, persistent spasms, weakness, fatigue, and incoordination, limiting forward flexion to greater than 15 degrees, with no incapacitating episodes of intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  

4.  The Veteran's combined service-connected disabilities have not rendered her unable to secure or follow a substantially gainful occupation 

5.  The Veteran's combined service-connected disabilities have not rendered her permanently bedridden or so helpless as to be in need of regular aid and attendance.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 40 percent for the thoracolumbar spine disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

2.  Prior to November 17, 2011, the criteria for a disability rating higher than 10 percent for the cervical spine disability were not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

3.  Since November 17, 2011, the criteria for a disability rating higher than 20 percent for the cervical spine disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

4.  The criteria for a TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).

5.  The criteria for entitlement to SMC based on the need for aid and attendance are not met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings-Schedular Consideration

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, her present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Diagnostic codes 5235-5243 are included.  

Under the General Rating Formula, a rating of 100 percent requires unfavorable ankylosis of the entire spine.

A rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. 

A rating of 40 percent requires unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A rating of 30 percent requires forward flexion of the cervical spine limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A rating of 20 percent requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A rating of 10 percent requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V.) 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Formula, Note  (5).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a rating of 60 percent with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

A rating of 40 percent is provided with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A rating of 20 percent is provided with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

A rating of 10 percent is provided with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

Thoracolumbar Spine Disability 

In a November 2000 rating decision, the RO granted service connection for disabilities of the thoracic and lumbar spine.  A 40 percent rating was assigned for the lumbar spine, effective October 1, 1999, and a 0 percent rating was assigned for the thoracic spine.  As noted, above, the current ratings for the spine contemplate a single disability rating for the thoracolumbar spine and do not contemplate separate ratings for those spinal components.  The current appeal arises from a claim of entitlement to an increased rating received at the RO on April 11, 2006.  

An April 19, 2006, Initial Outpatient Visit Note reveals a history of back operations in December 2002 and July 2003.  The Veteran reported that she did get some benefit from the surgery until the previous Saturday when she bent over wrong and felt a pop (VBMS record 12/29/2006).

A May 9, 2006, Orthopedic Consult reveals her back "goes out" on average of once a month and she will be in severe pain for one to two weeks.  There was no radicular pain and no paresthesias, but some weakness in the right leg.  The Veteran reported no incontinence.  The Veteran had a normal heal-toe gait.  She could flex to 45 degrees.  Testing for disc impingement (straight-leg-raise) was negative.  Sensation was normal.  Reflexes were 2+ (VBMS record 12/29/2006).  

A September 8, 2006, Nursing Note reveals the Veteran's complaint that she needs help from her room-mate to get out of bed, out of her chair, etc., and that she now has a hard time walking (VBMS record 12/29/2006).

A November 30, 2006, Pain Clinic Consult reveals the Veteran felt a sharp movement in her low back in April of this year and she had been having low back pain and right leg numbness ever since.  She felt she had loose metal in her back.  Posture was good.  Her spine and muscles were grossly normal.  Lumbar range of motion was limited.  Reflexes were 2+.  Muscle strength was reduced in the right quadriceps and hamstrings, otherwise normal (VBMS record 12/29/2006). 

The report of a VA examination in January 17, 2007, reveals complaint of periods of severe pain and soreness which the Veteran contends leave her unable to perform even daily activities like cooking and taking care of the kitchen.  She described the pain level as all the time around 5 or 6 on the scale of 1 to 10.  Sometimes it goes to 9.  She reported that she is limited in walking, standing, or sitting, and that she cannot sit on a chair for more than one-half hour.  She also cannot stand for more than 20 or 25 minutes.  In addition, she also has great difficulty cutting her toenails.  Pain was described as affecting all types of work.  The Veteran reported that she had been working as a hospital administrator when she was in the military.  After leaving the military she worked as an administrative supervisor, but she could not continue her work.  She worked last on April 9, 2006.  

Examination of the thoracolumbar spine revealed no paravertebral muscle response.  Forward flexion was limited to 45 degrees.  After repetitive passive flexion up to three movements, she started getting severe pain.  Extension was limited to 0 to degrees.  There was a mild lordosis.  Lateral flexion was limited to 20 degrees, bilaterally.  Rotation was limited to 10 degrees, bilaterally.  The examiner described the Veteran's functional impairment as moderately-severe restriction at the lower lumbar spine.  

The report of a VA examination in February 2007 reveals complaint of pain in the lumbar paraspinous muscles with radiation down to the bilateral buttocks and bilateral legs, as well as stiffness.  The Veteran denied flare ups of this pain.  She denied weight loss, fever, chills, dizziness, visual disturbances, and bowel or bladder complaints.  She reported having an unsteady gait and sustaining falls, as well as numbness and weakness in both legs.  She reported she can walk for approximately 10 yards and can stand for 10 minutes before the onset of low back pain.  Activities of daily living were hampered due to her low back pain and decreased mobility.  She denied any incapacitating episodes in the prior 12 months with prescribed bedrest by a physician or hospitalization.  

Upon inspection of her thoracic and lumbar spine, there was no evidence of tenderness, spasms, or weakness.  She had a somewhat stooped posture and a very antalgic gait.  She had limitations on standing and walking due to the slowness in her antalgic gait.  She had no unfavorable ankylosis of the thoracolumbar spine.  Thoracolumbar spine forward flexion was intact from 0 to 10 degrees at baseline and repetitive range of motion, with pain throughout.  Extension was intact from 0 degrees at baseline and repetitive range of motion with pain throughout.  Lateral flexion and rotation were all intact from 0 to 15 degrees, bilaterally, at baseline and repetitive range of motion with pain throughout.  As the Veteran was not having a flair during the examination, the examiner found that it would only be speculation to report on limitation during a flair.  Neurological examination, including Lasegue's sign, was positive bilaterally.  Motor examination was hampered by pain, but was 5 out of 5 throughout.  Sensation was intact in all modalities.  Deep tendon reflexes were 2+, both toes were downgoing.  No painful motion was objectively noted and on repetitive testing, range of motion values were unchanged from baseline testing, without pain fatigue weakness or incoordination.  

An October 26, 2007, Primary Care Note reveals findings of lumbar disc disease and osteoarthritis.  A February 15, 2008, Primary Care Note reveals complaint of a lot of weakness in the legs.  She reported that two weeks prior her legs gave out causing her to fall.  She reported severe paravertebral spasms when trying to lie down.  An August 15, 2008, Primary Care Note reveals her complaint of chronic back pain that radiates into the right leg (VBMS record 10/07/2008).

An August 1, 2008 Social Security Constative Report reveals thoracolumbar flexion to 15 degrees, extension to 0 degrees, lateral flexion to 10 degrees, with pain throughout (VBMS record 07/27/2009). 

An October 21, 2008, written account indicates the Veteran had to sell her RV because she could no longer tolerate the drive, sitting or lying in the moving vehicle.  The stabbing pain radiating down into both legs and the severe spasms have ended that possibility. 

An August 3, 2009, Primary Care Note reveals that during the past year she had at least 4 appointments either cancelled or no-showed.  This visit was prompted by letting her know there would be no further prescriptions without a visit.  She was taking hydrocodone.  She reported that she cannot sit but a few minutes and is constantly moving to try to get comfortable (VBMS record 09/24/2014).

A September 23, 2009, EMG reveals a normal study without electrophysiological evidence of neuropathy (VBMS record 02/23/2010).

The report of a VA examination in April 2010 reveals thoracolumbar forward flexion from 0 to 70 degrees with pain throughout.  After three repetitions, forward flexion was unchanged.  Range of extension was from 0 to 10 degrees with pain noted throughout this range.  After three repetitions, extension was still accomplished to 10 degrees.  Range of lateral flexion was from 0 to 20 degrees, bilaterally, with pain throughout.  After three repetitions, lateral flexion was unchanged.  Range of rotation was from 0 to 20 degrees, bilaterally, with pain throughout.  After three repetitions, rotation was unchanged.  The examiner noted partial ankylosis of the thoracolumbar spine in the neutral position.  There was no unfavorable ankylosis.  There was no fatigue, weakness, or incoordination noted.  There was no spasm, atrophy, guarding, or weakness of the thoracic sacrospinalis.  The Veteran reported that her daily activities are universally affected by her low back condition.  Significant occupational effects included decreased concentration, decreased mobility, problems with lifting and carrying, and pain.  Neurological examination revealed normal reflexes in the lower extremities.  Sensation and strength were normal.  There was no history of urinary incontinence, urgency, retention, frequency, or nocturia; there was no history of fecal incontinence or obstipation.  There was a history of numbness, paresthesias, leg and foot weakness, and falls.  Pain was described as "machete," "vertebrae rip[p]ing off," "horrific," "hard," deep," and "consuming."

An August 20, 2010, Neurosurgery Consult reveals lumbar spondylosis.  Straight-leg-raise testing was negative, bilaterally.  There was a fusion across L4-5 and L5-S1.  A September 15, 2010, Primary Care Note reveals that a recent CT myelogram indicated she was not a surgical candidate, but the Veteran was convinced she could see something in the CT scan.  She reported that the Mayo clinic felt she was an addict.  She was on OxyContin and oxycodone.  She reported that this controlled her pain adequately so that she can live (VBMS record 09/24/2014).

An April 6, 2011, CT scan reveals mild spinal stenosis (VBMS record 05/12/2011).  A July 19, 2011, examination from P. Thomson, PA-C reveals "trunk" flexion measured to 60 degrees; extension to 5 degrees; and, lumbar flexion measured to 60 degrees (VBMS record 10/25/2011).  

The report of a VA examination in November 2011 reveals forward flexion from 0 to 40 degrees with objective evidence of pain starting at 30 degrees.  After three repetitions, forward flexion was still accomplished to 40 degrees.  Range of extension was from 0 to 10 degrees with objective evidence of pain at 5 degrees.  After three repetitions, extension was still accomplished to 10 degrees.  Range of lateral flexion was from 0 to 20 degrees bilaterally, with objective evidence of pain at 20 degrees to the right, 10 degrees to the left.  After three repetitions, lateral flexion was still accomplished to 20 degrees, bilaterally.  Range of rotation was from 0 to 20 degrees to the right, with objective evidence of pain at 20 degrees; 25 degrees to the left, with pain at 25 degrees.  After three repetitions, rotation was unchanged.  

Functional loss was described as less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  There was no guarding or spasm.  Flares would occur three to four times per week causing severe pain and radiation of pain and numbness to both legs.  

Lower extremity strength was normal.  Reflexes were normal with the exception of the right knee, which was hypoactive.  Sensation was normal with the exception of the feet and toes, which had decreased sensation.  Straight-leg-raise testing was negative bilaterally.  There was moderate constant pain, severe intermittent pain, and moderate numbness, bilaterally.  There were moderate paresthesias in the left lower extremity and severe paresthesias in the right lower extremity.  Overall, radiculopathy was assessed as moderate.  There were no incapacitating episodes of intervertebral disc syndrome over the prior 12 months.  Surgical scars were not painful or unstable.  Mild lordosis to the lumbar spine was noted.  The Veteran's stance was slightly stooped and her gait was steady with no limp.  No assistive devices (such as cane) were used during the visit.  The Veteran's subjective complaints during the examination appeared to the examiner to be out of proportion to objective examination findings.  Per discussion with the Veteran, she was able to drive (drives a truck) and uses a handicapped parking sticker to assist her disability.  She occasionally drives to Key West from Jacksonville.  

Reports from the Jacksonville Spine Center on July 26, 2012, August 29, 2012, October 25, 2012, and November 15, 2012, reveal lumbar flexion to 25 degrees (VBMS record 02/12/2013).

The report of a VA examination in March 2014 reveals forward flexion from 0 to 10 degrees with objective evidence of painful motion beginning at 10 degrees.  After three repetitions, forward flexion was still accomplished to 10 degrees.  Range of extension was from 0 to 5 degrees with objective evidence of painful motion beginning at 5 degrees.  After three repetitions, extension was still accomplished to 5 degrees.  Range of lateral flexion was from 0 to 10 degrees bilaterally, with objective evidence of painful motion beginning at 10 degrees, bilaterally.  After three repetitions, lateral flexion was still accomplished to 10 degrees bilaterally.  Range of rotation was from 0 to 15 degrees bilaterally, with objective evidence of painful motion beginning at 15 degrees, bilaterally.  After three repetitions, rotation was still accomplished to 15 degrees bilaterally.  Functional loss consisted of less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  Muscle spasm and guarding of the thoracolumbar spine did not result in abnormal gait or abnormal spinal contour.  

The Veteran complained of sharp, constant pain over the lumbar region with sharp pain that radiates down both legs.  On the right, the pain will radiate down the buttock, lateral thigh, anterolateral leg, and top of the foot.  On the left, the pain will radiate down the buttock and lateral thigh, stopping at the leg.  Her symptoms were described as worse with walking or prolonged standing.  She had a pain pump placed.  

Muscle testing of the lower extremities revealed normal strength in the left foot plantar and dorsiflexion, as well as the left great toe extension.  In all remaining muscles, the Veteran was able to provide active movement against some resistance.  There was no muscle atrophy.  Deep tendon reflexes were hypoactive.  Sensory examination revealed normal findings in the bilateral upper anterior thighs, left thigh/knee, left lower leg/ankle, and left foot/toes.  Equivalent findings on the right were decreased.  Straight-leg-raise testing was positive on the right and negative on the left.  The Veteran had constant pain and numbness to a moderate degree in the right lower extremity.  She had constant pain to a mild degree on the left.  The severity of radiculopathy on the right was assessed as moderate, on the left mild.  There was no ankylosis of any description.  Incapacitating episodes had a total duration of at least six weeks during the previous 12 months.  There were no associated neurological abnormalities.  There were no painful and/or unstable scars, or with total area of all related scars greater than 39 square cm (6 square inches).  The Veteran was unable to stand or walk for prolonged periods/distances.

The report of a VA examination in September 2014 reveals forward flexion from 0 to 40 degrees with objective evidence of painful motion beginning at 40 degrees.  After three repetitions, forward flexion was still accomplished to 40 degrees.  Range of extension was from 0 to 15 degrees with objective evidence of painful motion beginning at 15 degrees.  After three repetitions, extension was still accomplished to 15 degrees.  Range of lateral flexion was from 0 to 30 degrees bilaterally, with objective evidence of painful motion beginning at 30 degrees, bilaterally.  After three repetitions, lateral flexion was still accomplished to 30 degrees bilaterally.  Range of rotation was from 0 to 15 degrees bilaterally, with objective evidence of painful motion beginning at 15 degrees, bilaterally.  After three repetitions, rotation was still accomplished to 15 degrees bilaterally.  

The Veteran described urine and fecal problems, described as having to concentrate to go.  This started two or two-and-a-half years prior.  However, the examiner found no objective evidence to support the complaints of bowel and bladder problems caused by the service connected spinal conditions.  Because of this, there was no indication for urinary or rectal examinations.  Functional loss consisted of less movement than normal, pain on movement, disturbance of locomotion, interference with sitting, standing and/or weight-bearing, and lack of endurance.  Muscle spasm and guarding of the thoracolumbar spine did not result in abnormal gait or abnormal spinal contour.  

Muscle strength was normal in the left lower extremity.  In all joints of the right lower extremity, the Veteran could achieve active movement against some resistance.  There was no muscle atrophy.  Reflexes were normal and sensation was normal.  Straight-leg-raise testing was positive bilaterally.  Radiculopathy was assessed as moderate in the right lower extremity and mild in the left lower extremity.  There was no ankylosis of any description.  There were no associated neurological abnormalities.  The Veteran had no incapacitating episodes of intervertebral disc syndrome over the prior 12 months.  There were no associated scars that were painful and/or unstable, or with total area of all related scars greater than 39 square cm (6 square inches).  The Veteran stated that she never knows what her body is going to do.  She has to get up three hours early to make sure her body is going to work.  She drives but not that much.  She does not shop and does not leave the house that much.  She can walk from a parking lot into a building.  She can stand about five minutes.  She needs frequent positioning changes.  The Veteran was not having a flare so the examiner could not comment without resort to speculation as to the additional functional impairment during flares.  

After a review of all of the evidence, the Board finds that a rating in excess of 40 percent under the General Rating formula is not warranted.  The unfavorable ankylosis of the entire thoracolumbar spine that is required for a 50 percent rating is not substantiated.  While it is acknowledged that, during symptom flares, the Veteran's thoracolumbar spine motion worsens such that she cannot bend over during these periods, this is not the equivalent of unfavorable ankylosis, which is a condition in which the spine is frozen in a position other than the neutral position of 0 degrees flexion.  The inability to bend over does not imply unfavorable ankylosis.  The evidence has consistently shown that the Veteran retains some range of thoracolumbar spine motion during non-flare periods, and that she can always attain the neutral position.  Moreover, there is no evidence or assertion that the Veteran has unfavorable ankylosis of the entire spine as is required for a 100 percent rating.  

It is clear from the record that the Veteran has peri-articular pathology as contemplated under 38 C.F.R. § 4.59.  In addition, there is limited motion and painful motion.  However, the provisions of 38 C.F.R. § 4.59 establish only that the Veteran is entitled to a minimum compensable evaluation for painful motion.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.

The Board acknowledges the many accounts of the severity of pain reported by the Veteran.  In addition to those recounted above, an April 2009 Social Security Disability Application provides an extensive description of the pain experienced by the Veteran.  She has asserted that the severity of her pain keeps her from doing the same activity for too long and that she needs help doing chores.  She can no longer engage in many leisure activities she used to enjoy.  She can't sleep through the night and needs help getting dressed in the morning.  The Veteran testified that a friend helps her to perform activities of daily living, including dressing and grooming.  

Constant pain, even severe pain, as described by the Veteran, is certainly a component of her low back disability.  However, all compensable levels under the rating schedule are assigned "with or without symptoms such as pain."  In essence, the Veteran's reports of pain are not probative of entitlement to a rating in excess of the minimum compensable rating.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  

While the Veteran has described functional loss in her everyday activities, the Board must weigh these accounts against her performance on numerous examinations.  These examinations, in the case of VA providers, are designed to address the specific requirements of the rating schedule, including the requirements of DeLuca, 8 Vet. App. at 206-07.  The results here exclude the possibility that the range of motion was ever limited-either by functional loss due to pain or structural limitation-to a condition of unfavorable ankylosis of the entire thoracolumbar spine.  

Turning to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the reports regarding periods of bedrest are inconsistent.  The Veteran has repeatedly denied periods of bedrest.  However, the March 2014 VA examiner indicated that the Veteran did have incapacitating episodes of intervertebral disc syndrome over the prior 12 months and, when prompted to state the number of weeks, the examiner reported at least six weeks during the past 12 months.  

However, to be considered an incapacitating episode under the rating formula, there must be bed rest "prescribed by a physician" and treatment by a physician.  In this case, the March 2014 examiner did not suggest that bed rest had been prescribed by a physician or that it was accompanied by treatment by a physician and the evidence does not otherwise indicate as much.  Accordingly, consideration under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not provide a higher rating than the General Rating Formula for diseases and injuries of the thoracolumbar spine.  

Regarding separate ratings for associated neurological abnormalities, during the course of this appeal, the Board granted separate ratings for the lower extremities in the September 2011 decision/remand.  In so doing, the Board rendered its decision on appeal with respect to those matters.  The Veteran has not subsequently appealed the ratings implemented by the RO in the October 2011 rating decision, or the increased rating for the right lower extremity assigned in the September 2014 decision.  Accordingly, those matters are no longer a component of the appeal.  

Regarding other neurological abnormalities, the Veteran has recently begun reporting that she has urinary and bowel impairment associated wither her thoracolumbar spine disability.  However, these allegations were reviewed by the September 2014 examiner who found no objective evidence to support the complaints of bowel and bladder problems caused by the service connected spinal conditions.  This finding is significant because the rating schedule specifies "objective" neurological abnormalities.  38 C.F.R. § 4.71a, General Formula, Note (1).  There is no medical opinion that purports to relate any additional neurological abnormalities to the service-connected thoracolumbar spine disability.  The Veteran is competent to state that she has bladder and bowel impairment; however, associating such symptomatology to the service-connected thoracolumbar spine disability requires medical knowledge and is not capable of lay observation.  Accordingly, the Board finds that a preponderance of the evidence is against any additional objective neurological abnormalities associated with the service-connected thoracolumbar spine disability.  

In sum, the Board finds that the criteria for a higher rating under the General Rating formula and the schedule for rating intervertebral disc syndrome based on incapacitating episodes are not met and are not more nearly approximated than are the criteria for the current 40 percent rating.  There are also no additional separately ratable neurological abnormalities associated with the service-connected disability.  As such, the Board concludes that a rating in excess of 40 percent is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Cervical Spine Disability 

In a November 2000 rating decision, the RO granted service connection for a cervical spine disability.  A 10 percent rating was assigned for the lumbar spine, effective October 1, 1999.  The current appeal arises from a claim of entitlement to an increased rating received at the RO on April 11, 2006.  In an August 2012 rating decision, the RO granted an increased 20 percent rating for the cervical spine, but made the increase effective November 17, 2011, establishing a staged rating.

A November 30, 2006, Pain Clinic Consult reveals cervical flexion was normal, extension was normal, medial/lateral flexion was normal, and rotation normal.  Reflexes were 2+.  Muscle strength was normal (VBMS record 12/29/2006).

The report of a VA examination in February 2007 reveals no evidence of tenderness, spasm, or weakness.  The Veteran had a somewhat stooped posture.  Cervical spine forward flexion, extension, and lateral flexion, were from 0 to 40 degrees at baseline and repetitive range of motion, without pain.  Lateral rotation was from 0 to 75 degrees, bilaterally, at baseline and repetitive range of motion, without pain.  There was no unfavorable ankylosis of cervical spine.  Motor examination was hampered by pain, but was 5 out of 5 throughout.  Sensation was intact in all modalities.  Deep tendon reflexes were 2+.  

An August 1, 2008 Social Security Constative Report reveals cervical range of motion with flexion to 30 degrees, extension to 15 degrees, lateral flexion to 20 degrees, bilaterally, and rotation to 40 degrees right and full on the left.  (VBMS record 07/27/2009).

The report of a VA examination in April 2010 reveals that cervical flexion was from 0 to 45 degrees with pain onset at 45 degrees.  Extension was 0 to 45 degrees with pain onset at 45 degrees.  Left lateral flexion was 0 to 35 degrees with pain onset at 35 degrees.  Right lateral flexion was 0 to 45 degrees with pain onset at 45 degrees.  Rotation was 0 to 80 degrees, bilaterally, with pain onset at 80 degrees, bilaterally.  There was no additional loss of motion after repetitive use.  There was no fatigue, weakness, or incoordination noted.  There was no spasm, atrophy, guarding, or weakness of cervical the sacrospinalis.  Significant occupational effects included decreased concentration, decreased mobility, problems with lifting and carrying, and pain.  Neurological examination revealed that reflexes were normal, sensation was normal, and strength was normal.  

The report of a VA examination in November 2011 reveals the Veteran's account that, during a flare, her neck freezes and she is unable to move the neck without severe pain in the back of the neck, which often radiates to the right shoulder.  Pain generally lasts for 24-48 hours.  Forward flexion was from 0 to 40 degrees with onset of pain at 30 degrees.  After three repetitions, forward flexion was still accomplished to 40 degrees.  Range of extension was from 0 to 15 degrees with onset of pain at 10 degrees.  After three repetitions, extension was still accomplished to 15 degrees.  Range of lateral flexion was from 0 to 15 degrees bilaterally, with onset of pain at 15 degrees bilaterally.  After three repetitions, lateral flexion was still accomplished to 15 degree bilaterally.  Range of rotation was from 0 to 30 degrees bilaterally, with onset of pain at 20 degrees bilaterally.  After three repetitions, rotation was still accomplished to 30 degrees bilaterally.  Functional loss consisted of less movement than normal, weakened movement, excess fatigability, and pain on movement.  Guarding or muscle spasms did not result in abnormal gait or spinal contour.  

Muscle strength was normal in the upper extremities.  There was no atrophy.  Reflexes were normal in the upper extremities.  Sensory examination was normal in the upper extremities.  There were no signs or symptoms of upper extremity radiculopathy.  There were no neurological abnormalities associated with the cervical spine disability.  There was no intervertebral disc syndrome.  

The report of a VA examination in September 2014 reveals forward flexion from 0 to 40 degrees with no objective evidence of painful motion.  After three repetitions, forward flexion was still accomplished to 40 degrees.  Range of extension was from 0 to 30 degrees with no objective evidence of painful motion.  After three repetitions, extension was still accomplished to 30 degrees.  Range of lateral flexion was from 0 to 10 degrees bilaterally, with no objective evidence of painful motion.  After three repetitions, lateral flexion was still accomplished to 10 degrees bilaterally.  Range of rotation was from 0 to 60 degrees bilaterally, with objective evidence of painful motion beginning at 60 degrees, bilaterally.  After three repetitions, rotation was still accomplished to 60 degrees bilaterally.  Functional loss consisted of less movement than normal and pain on movement.  Muscle spasms and guarding of the cervical spine did not result in abnormal gait or abnormal spinal contour.  

The Veteran reported that once every couple weeks her neck will flare, which will only last a day or two.  She does everything she was going to do.  However, if her neck is really sore, she would not drive because turning her head would hurt too much and she would not be safe to drive.  The Veteran noted that looking at a computer for any length of time is painful.  

Upper extremity muscle strength was normal and there was no atrophy.  Reflexes were normal and sensory examination was normal.  There was no radiculopathy.  There was no ankylosis.  There were no associated neurological abnormalities.  There were no scars that were painful and/or unstable, or with total area of all related scars greater than 39 square cm (6 square inches).  

After a review of all of the evidence, the Board finds that a rating in excess of 20 percent is not warranted for the cervical spine since November 17, 2011, and a rating in excess of 10 percent is not warranted prior to November 17, 2011.  

The Board observes that the increase to 20 percent was based mainly on the results of the VA examination on November 17, 2011.  As set out above, combined range of motion of the cervical spine was 145, which warrants a 20 percent rating.  However, results on examinations prior to and since the November 2011 examination have not shown combined motion to this degree nor have they shown limited forward flexion to the degree necessary for the 20 percent rating now assigned.  A rating of 30 percent requires forward flexion of the cervical spine limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

While the Board acknowledges the Veteran's description of episodes of flares where the neck freezes up, this does not appear to be the usual condition of her cervical spine.  She has always demonstrated motion in excess of 15 degrees during examinations and her most recent examination revealed forward flexion to 40 degrees.  Thus, despite the presence of additional motion loss during flares, the Board finds that the criteria for a 30 percent rating are not more nearly approximated than those for the 20 percent rating.  

A rating of 40 percent requires unfavorable ankylosis of the entire cervical spine.  The clinical evidence has consistently found that there is no unfavorable ankylosis, and the Veteran has not described ankylosis such that she cannot attain the neutral position.  As already discussed, the evidence does not substantiate, and the Veteran does not contend, that she has unfavorable ankylosis of the entire spine as required for a 100 percent rating.  

Based on the findings in the November 2011 and September 2014 examinations, that she does not have intervertebral disc syndrome, the Board finds that a higher rating would not be warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Moreover, based on consistent findings that there are no neurological abnormalities associated with the Veteran's cervical spine disability, the Board finds that separate ratings are not warranted on that basis. 

In sum, the Board finds that, since November 17, 2011, the criteria for a rating in excess of 20 percent under the General Rating formula and the schedule for rating intervertebral disc syndrome based on incapacitating episodes are not met and are not more nearly approximated than are the criteria for the current 20 percent rating.  Prior to November 17, 2011, the criteria for a rating in excess of 10 percent under the General Rating formula and the schedule for rating intervertebral disc syndrome based on incapacitating episodes are not met and are not more nearly approximated than are the criteria for the current 10 percent rating.  There are also no separately ratable neurological abnormalities associated with the service-connected disability.  As such, the Board concludes that a rating in excess of 20 percent is not warranted since November 17, 2011, and a rating in excess of 10 percent is not warranted prior to November 17, 2011.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56.

Disability Ratings-Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected thoracolumbar spine disability is manifested by signs and symptoms such as pain, spasms, weakness, stiffness, fatigability, lack of endurance, and lack of coordination, which impairs her ability to recline, to sit, to stand, to lift, and to walk for long periods.  The Veteran's service-connected cervical spine disability is manifested by signs and symptoms such as pain, spasms, weakness, stiffness, fatigability, lack of endurance, and lack of coordination, which impairs her ability to lift and manipulate objects and to turn her head.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  

The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limited motion of the spine.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In addition, for all disabilities of the spine, the presence of pain is explicitly contemplated.  Therefore, the usual effects of medication to treat pain is also reasonably contemplated.  These effects are addressed in more detail in the TDIU discussion below.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the rating schedule reasonably describes the Veteran's disability picture, which is manifested by impairment in reclining, sitting, standing, walking, rotating, and lifting, and which requires regular use of medication for pain.  In short, there is nothing exceptional or unusual about the Veteran's spine disabilities because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service-connected disabilities have rendered the rating schedule for the spine inadequate.  

TDIU Entitlement

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

The term 'substantially gainful occupation' is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to her level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans' Claims (Veterans Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Veterans Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  The Board is bound in its decisions by the regulations, the Secretary's instructions, and the precedent opinion of the chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 2002).  

In a pertinent precedent decision, the VA General Counsel opined that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

For these disabilities, the Veteran is on long-term narcotic treatment which cannot be ignored when considering her overall functional impairment due to her service-connected disabilities.  See Mingo v. Derwinski, 2 Vet. App. 51 (1992) (in adjudicating a TDIU claim, there must be an assessment of the side effects of the medications taken for a service-connected disability).

In this case, for the entire period on appeal, there have always been multiple service-connected disabilities.  Since November 17, 2011, the combined disability rating has been at least 70 percent and there has been a single disability ratable at 40 percent or more.  However, prior to November 17, 2011, the combined disability rating was only 60 percent.  Accordingly, the schedular TDIU criteria were not met prior to November 17, 2011, but are met since November 17, 2011.  

The report of a VA examination in February 2007 reveals the opinion that the Veteran would definitely have difficulties with physical activity, but would be able to have some use of sedentary activities.  The examiner commented that, although she does have extreme back pain, this does not completely exclude her from having some employability.  

The report of a VA examination in April 2010 reveals the opinion that the Veteran's cervical and thoracolumbar service connected conditions should not prevent the average individual from obtaining and maintaining gainful employment in a light duty job.  The Veteran has back pain and is seeing a pain management doctor for chronic back pain.  She does not have neurologic deficits but claims significant back pain.  This can limit jobs requiring physical labor like heavy lifting, twisting, bending, prolonged standing, and walking.  She could participate in a job where she could sit for a period time with frequent breaks and be able to work with her hands.  

The report of a VA examination in November 2011 reveals the opinion that the Veteran's degenerative disc disease of the cervical spine should not preclude sedentary employment; however, her duties should not include the operation of dangerous equipment due to the requirement of controlled substances for pain.  The examiner thought the Veteran should be able to maintain gainful employment in a sedentary capacity and there was no objective evidence to preclude the Veteran from performing sedentary duties.  As with the cervical spine, the examiner opined that the Veteran's lumbar spine disability should also not preclude sedentary employment.  Provisions should be made with the employer allowing the Veteran opportunities for breaks to get up and move around.  A flexible schedule was suggested to allow extra time for therapist/doctor's appointments.  Duties should not include any lifting, twisting, bending, or stooping in order to avoid exacerbation of the Veteran's back condition.  The operation of dangerous equipment should be avoided given that the Veteran requires controlled substances for pain.  With these considerations in mind, there is no objective evidence that the Veteran's lumbar spine condition should preclude gainful, light duty sedentary employment.  

The September 2014 VA examiner also opined that the Veteran's cervical and thoracolumbar spine conditions should not preclude light duty or sedentary employment.  

The Board finds that the type of duties which have been found not to be precluded in this case, i.e., sedentary duties, are consistent with the Veteran's work history, which primarily involved administrative and clerical duties and most recently.  This is consistent with the decision of the Social Security Administration (SSA) in August 2008, which found "your condition is not severe enough to keep you from working."  While SSA later granted her claim, the March 2010 decision explicitly considered the effects of a nonservice-connected mental disorder.  Because service connection is a prerequisite for disability ratings under Title 38 but not for disability benefits under the Social Security Act, the disability claim in the two administrative proceedings is entirely different.  Although SSA determinations regarding unemployability and disability may be relevant in VA disability determinations, they are not binding on VA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

The Board acknowledges that, in a March 2008 Social Security Application, the Veteran reported that her narcotic pain medications cause drowsiness, stomach irritation, and constipation.  She also asserted that the medications affect her driving and decision-making, cause depression, and affect her sex drive.  However, the effects of the Veteran's need for pain medications was known to those offering opinions regarding employability.  As already discussed, VA has obtained several medical opinions addressing the role of the Veteran's service-connected cervical and lumbar spine disorders in her employability.  These have uniformly stated that she would not be precluded from sedentary employment and the opinions took into account and the November 2011 opinion specifically addressed the effects of her narcotic pain medications.  Mingo, 2 Vet. App. 51.  

As noted above, the schedular criteria for TDIU are not prior to November 17, 2011.  The Board has considered whether this claim should be referred to the Director of Compensation and Pension Service for extraschedular consideration.  However, as the Veteran's service-connected disabilities have not rendered her unable to secure or follow a substantially gainful occupation at any time under consideration, such referral is not warranted.  

Special Monthly Compensation

The issue of entitlement to SMC has not been raised or adjudicated.  However, such a rating is inherently part of an appealed rating claim where the criteria are raised.  In light of the Veteran's assertions that her friend assists her in activities of daily life, the Board has considered whether her service-connected disabilities have resulted in the need for aid and attendance.  

Special monthly compensation is payable at a specified rate if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot; or is blind in both eyes, with visual acuity of 5/200 or less; or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015). 
 
The criteria for determining that a veteran is so helpless as to be in need of "regular aid and attendance" are contained in 38 C.F.R. § 3.352(a) (2015).  Those criteria include: (1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; (2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; (3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; (4) Inability to attend to the wants of nature; or (5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a)

Being "bedridden" will also be a proper basis for finding that a veteran is in need of regular aid and attendance.  The term "bedridden" means a condition which, through its essential character, actually requires that the claimant remain in bed.  However, the fact that someone has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure is not sufficient.  Id.

The Veteran does not contend, and the evidence does not otherwise show, that her service-connected disabilities have rendered her permanently bedridden.  

The record reflects that the Veteran's friend often assists her in activities such as bathing and grooming, in addition to household chores.  However, this evidence must be balanced against the findings of the April 2010, November 2011, and September 2014, VA examiners that the Veteran was capable of light activities and that the effect of her service-connected disabilities does not preclude the activities necessary for substantially gainful employment.  The Veteran is competent to report on those aspects of her life which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, to the extent that she contends that she needs help to do specific activities, such contentions are competent.  However, the weight of the evidence nonetheless demonstrates that the Veteran's service-connected thoracolumbar spine and cervical spine disabilities do not prevent here from performing all activities of daily living.  Thus, she is not entitled to SMC based on a need for regular aid and attendance under 38 U.S.C.A. § 1114(l). 

Duties to Notify and Assist

VA's duty to notify was satisfied by a letters on August 2006 and June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, records from the SSA, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the claims, as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of her claims, and she was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 30 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's September 2014 remand instructions by scheduling a VA examination to determine the severity of her cervical spine disability and whether she has objective bowel and/or bladder impairment associated with either her cervical or lumbar spine disabilities.  The examiner followed the standard VA examination protocol and addressed the Veteran's functional impairment, including with repeated use and during flares. The RO also obtained an opinion regarding whether the Veteran's service-connected disabilities render her unemployable.  That opinion is adequate as it is supported by a rationale which is consistent with the record.  The Board finds that no further development of the record is necessary to decide these claims.  















CONTINUNED ON NEXT PAGE-ORDER


ORDER

A disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied. 

Prior to November 17, 2011, a disability rating in excess of 10 percent for a cervical spine disability is denied.  

Since November 17, 2011, a disability in excess of 20 percent for a cervical spine disability is denied.

TDIU is denied.

SMC based on the need for aid and attendance is denied.  



____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


